Citation Nr: 0427013	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for status post 
arthrotomies, osteotomy, right knee, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for arthritis, right 
knee, associated with status post arthrotomies, osteotomy, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for status post 
osteotomy, left knee, with medial meniscectomy, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritis, left 
knee, associated with status post osteotomy with medial 
meniscectomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1972 to October 
1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in October 2002 and 
a substantive appeal was received in November 2002.  This 
case was previously before the Board and was remanded to the 
RO in July 2003. 


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as status post arthrotomies, osteotomy, right 
knee, does not result in subluxation or instability.

2.  The veteran's service-connected disability, described for 
rating purposes as arthritis, right knee, associated with 
status post arthrotomies, osteotomy, is productive of pain 
and some limitation of motion, but without additional 
functional loss due to pain, weakness, fatigue or 
incoordination so as to limit flexion to 30 degrees.

3.  The veteran's service-connected disability, described for 
rating purposes as status post osteotomy, left knee, with 
medial meniscectomy, does not result in subluxation or 
instability.

4.  The veteran's service-connected disability, described for 
rating purposes as arthritis, left knee, associated with 
status post osteotomy with medial meniscectomy, is productive 
of pain and some limitation of motion, but without additional 
functional loss due to pain, weakness, fatigue or 
incoordination so as to limit flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for status post arthrotomies, osteotomy, 
right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5259 
(2003).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for arthritis, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5010 (2003).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for status post osteotomy, left knee, 
with medial meniscectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 5259 (2003).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 5010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings for his disabilities.  The July 2002 RO 
letter informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in July 2002 and the initial rating 
decision was issued in August 2002.  Thus, the VCAA notice 
was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA examinations, the Board believes there is 
sufficient medical evidence of record to decide the claim.  
As such, the Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
veteran as relevant to these issues.  In fact, by 
correspondence dated July 2002, the veteran indicated that he 
had no more medical evidence to submit.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected knee disabilities warrants 
higher disability ratings.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Right Knee

The veteran's service-connected post-operative residuals of 
arthrotomies, osteotomy, right knee, were previously rated by 
the RO under the provisions of Diagnostic Code 5257 at a 20 
percent disability rating.  This 20 percent rating had been 
in effect since 1983.  However, by way of an August 2003 
rating decision, the RO rated the veteran's disability under 
Diagnostic Code 5259 in spite of the fact that a 20 percent 
disability rating is not available under this Diagnostic 
Code.  Nevertheless, because the veteran's 20 percent 
disability rating had been in effect for 20 years or more and 
was therefore protected from reduction under the provisions 
of 38 C.F.R. 3.951(b) absent a showing of fraud, the RO 
maintained the 20 percent rating for the veteran's right knee 
disability under Diagnostic Code 5259.  Additionally, the RO 
assigned a separate 10 percent disability rating under 
Diagnostic Code 5010 for arthritis of the veteran's right 
knee associated with status post arthrotomies, osteotomy.

A July 2002 VA examination report shows that the veteran 
complained of pain in both knees, the left slightly more than 
the right.  On objective examination, the veteran was 
observed to have a normal gait with no obvious limp.  His 
right knee had surgical scars with some patellar crepitus and 
grinding without effusion.  His right knee had normal varus 
and valgus with full range of motion.  He did have some pain 
and discomfort in the anterior joint of the patellofemoral 
joint as he squatted to about 75 percent of normal.  The 
examiner's diagnosis was patellofemoral crepitation.

A February 2003 letter from Dr. Jee noted that the veteran 
had a history of prior knee surgeries in active duty service 
and post-service.  Dr. Jee noted that the veteran complained 
of primarily having pain with bent knee activities such as 
stairs, prolonged walking and squatting.  He also reported 
being unable to walk long distances.  Dr. Jee stated that 
radiographically, the veteran's right knee demonstrated 
fairly advanced patellofemoral arthritis without patellar 
malalignment or subluxation.  There was mild tibiofemoral 
arthritis noted.  A second letter from Dr. Jee, also dated in 
February 2003, referred only to the veteran's left knee 
disability, so it is not relevant to this analysis.

A May 2003 VA examination report noted that the veteran 
complained of significant pain in both knees which limited 
his activities.  The veteran brought x-ray reports to the 
appointment which were reviewed by the examiner and the 
examiner noted that they showed degenerative changes and 
spurring in the right knee as well as slight patellofemoral 
joint space narrowing.  On objective examination, the right 
knee had no effusion and negative anterior and posterior 
drawers with normal varus and valgus.  There was 
patellofemoral crepitation to flexion and extension with mild 
discomfort throughout the range of motion.  Forward flexion 
was to 145 degrees and extension to 0 degrees.  The examiner 
noted that the veteran denied experiencing significant pain 
in the knee during range of motion until 130 degrees flexion.  
He was able to squat to about 75-80 percent of normal but had 
significant discomfort, slight shaking and unsteadiness.  The 
examiner's assessment was that the veteran had severe 
bilateral degenerative joint disease.  The examiner noted 
that the veteran did not, at this point, use an assistive 
device.  The examiner also noted that the veteran 
subjectively reported fatigue upon repeated use but that upon 
objective examination, there was no decrease in range of 
motion, fatigue, weakness or incoordination.  There was also 
no evidence of recurring subluxation or lateral instability.

The Board notes that the veteran's right knee arthritis 
disability is primarily manifested by painful motion and 
weakness.  Here, findings from x-rays confirm arthritis of 
the right knee.  Moreover, examination reports and medical 
record show findings of crepitus and pain on motion.  Normal 
range of motion of a knee is from 0 degrees to 140 degrees. 
38 C.F.R. § 4.71, Plate II.  Although flexion was to 140 
degrees on examination in July 2002, flexion was limited by 
pain to 130 degrees at the time of VA examination in May 
2003.  There is no documentation of any limitation to 
extension of the right knee.

Under Diagnostic Code 5003 for degenerative arthritis, 
ratings are based on the limitation of motion of the affected 
joint or joints.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 states that traumatic arthritis 
should be rated like degenerative arthritis.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees warrants a noncompensable rating, and limitation to 
45 degrees warrants a 10 percent rating.  Strict application 
of the criteria of Code 5260 would not warrant a compensable 
rating.  However, the evidence of record shows degenerative 
joint disease in the right knee confirmed by radiographic 
reports from February 2003, along with some limitation of 
motion.    In the present case, therefore, the Board finds 
that a 10 percent rating under Code 5003 is warranted.  
However, there is no basis for a rating in excess of 10 
percent under Code 5260 as there is no persuasive evidence 
showing that there is limitation of flexion to such a degree 
so as to meet the criteria for a 20 percent rating, even when 
additional functional loss is considered due to pain, 
weakness, fatigue and incoordination, including during flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995).

In reaching the conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations.  The medical evidence does not show the 
existence of pain to the extent that it limits flexion or 
extension to the degrees warranted for an evaluation in 
excess of 10 percent.  Even when every range of motion 
reported is accepted as correct, the ranges of motion (actual 
or functional) do not support an evaluation in excess of 10 
percent.  There is no question that the right knee disability 
results in pain, weakness, fatigue, and incoordination.  In 
fact, it appears that the RO has assigned the current 10 
percent rating in recognition of the associated pain and 
weakness, but the preponderance of the evidence is against a 
finding that there is additional functional loss due to pain, 
weakness, fatigue, or incoordination so as to more nearly 
approximate the criteria for a rating in excess of 10 
percent.  There is simply no persuasive evidence that the 
additional functional loss due to these factors results in 
limitation of motion anywhere near that set forth in the 
rating criteria for a rating in excess of 10 percent. 

As noted above, the veteran is currently rated separately 
under Diagnostic Code 5259 at a 20 percent disability rating 
for his right knee disability.  There is no higher disability 
rating available under this Diagnostic Code.  The Board has 
examined all other diagnostic codes pertinent to the knees.  
There is no evidence of ankylosis of the right knee; 
consequently, Diagnostic Code 5256 is not for application.  
As there is no impairment of the either tibia or fibula, 
Diagnostic Code 5262 is also not applicable.  As there is no 
instability of the right knee, neither Diagnostic Code 5257 
nor VAOPGCPREC 23-97 (July 1, 1997), which allows for 
separate ratings under Codes 5003/5010 and 5257, is 
applicable.

It is readily clear that the veteran's service-connected 
right knee disabilities result in impairment, and the Board 
acknowledges the impairment.  However, under the regulatory 
provisions which govern the Board, higher ratings are not 
warranted.

Left Knee

As with the veteran's right knee disability, the veteran's 
left knee disability was initially rated 10 percent 
disabling.  Currently, a 10 percent rating is in effect under 
Diagnostic Code 5259 for status post osteotomy, left knee, 
with a separate 10 disability rating under Diagnostic Code 
5010 for arthritis of the left knee.

The veteran's left knee disability is described as status 
post osteotomy, left knee, with medial meniscectomy.  The 
medical evidence of record shows that the veteran underwent a 
VA examination in July 2002.  Upon physical examination, the 
veteran's left knee had some patellar crepitus and grinding 
with no effusion, varus, valgus or limitation of motion.  
However, he did have some pain in the anterior of the 
patellofemoral joint upon squatting, which was achieved to 
about 75 percent of normal.  The diagnosis was patellofemoral 
crepitation.

February 2003 letters from Dr. Jee indicated that the veteran 
had a history of left knee surgeries and reported pain with 
bent knee activities.  Upon x-ray, his left knee demonstrated 
fairly advanced patellofemoral arthritis and mild 
tibiofemoral arthritis without patellar malalignment or 
subluxation.  Dr. Jee noted that radiographs demonstrated 
marked joint space loss with significant osteophyte formation 
which was consistent with advanced arthritis.  His symptoms 
were reported as an inability to walk more than a half of a 
block without significant pain and the inability to ascend 
and descend stairs.

A May 2003 VA examination report noted that the veteran 
continued to report pain in his left knee which limited his 
activities.  On objective examination, the left knee had 
effusion with mild anterior drawer sign and negative 
posterior drawer.  There was slight crepitus and normal varus 
and valgus.  There was full range of motion with pain at 130 
degrees flexion.  The examiner noted that the veteran had 
severe bilateral degenerative joint disease and that the left 
knee medial joint space was virtually obliterated.  The 
examiner again noted that the veteran subjectively noted an 
increase in fatigue with repeated use of the left knee but 
that there was no decrease in range of motion, weakness or 
incoordination documented on objective examination.  The 
examiner stressed that there was no lateral instability or 
recurrent subluxation of the left knee found on examination.

In short, the veteran's left knee disability is productive of 
limitation to flexion to 130 degrees due to pain with some 
crepitus.  There is no evidence of recurrent subluxation or 
instability.  As noted, the veteran is currently rated as 10 
percent disabling under Diagnostic Code 5259.  There is no 
higher rating available under this Diagnostic Code.  As for 
other Diagnostic Codes that could potentially provide the 
veteran with a higher disability rating, there is no 
ankylosis to warrant application of Diagnostic Code 5256, 
there is no instability or subluxation to warrant application 
of Diagnostic Code 5257, flexion is not limited to 15 degrees 
in order to warrant a 30 percent rating under Diagnostic Code 
5260 and there is no limitation to extension to warrant a 
rating under Diagnostic Code 5261.  Additionally, there is no 
malunion or impairment of the tibia or fibula to warrant a 
rating under Diagnostic Code 5262.

However, there is x-ray evidence of arthritis of the left 
knee.  Due to the evidence of left knee arthritis supported 
by x-ray findings, the RO granted a separate 10 percent 
disability rating to the veteran for left knee arthritis 
under Diagnostic Codes 5010-5260.  As noted above, Diagnostic 
Code 5003 states that degenerative arthritis is to be rated 
under the appropriate Diagnostic Code for limitation of 
motion of the affected joint and Diagnostic Code 5010 states 
that traumatic arthritis is to be rated like degenerative 
arthritis.

As the VA medical examination reports document, there is no 
limitation to extension of the left knee, and flexion of the 
left knee is limited by pain to 130 degrees, at most.  As 
previously noted, Diagnostic Code 5260 is applicable to 
limitation of range of flexion of the knee and a 20 percent 
rating is not warranted unless there is limitation of flexion 
to 30 degrees.  There is simply no persuasive evidence 
showing that there is limitation of flexion to such a degree 
so as to meet the criteria for a 20 percent rating, even when 
additional functional loss is considered due to pain, 
weakness, fatigue and incoordination, including during flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995).

The Board is cognizant of the veteran's left knee disability, 
but there is simply no evidence of record which demonstrates 
any limitation of motion to warrant a disability rating in 
excess of 10 percent under Diagnostic Codes 5010-5260 and no 
evidence of instability, subluxation, ankylosis or impairment 
of the tibia or fibula to warrant a disability rating in 
excess of 10 percent under any of the other Diagnostic Codes 
applicable to the knee.

Conclusion

In closing, the Board acknowledges the medical evidence which 
suggests that a left total knee arthroplasty will likely be 
necessary in the future.  There is no question that his knee 
disabilities result in significant impairment.  Although the 
regulatory rating criteria for higher ratings as to any of 
the disabilities have not been met at this time, the veteran 
may always file claims for increased ratings should any or 
all of the knee disabilities increase in severity in the 
future as the medical evidence suggests. 

In reaching the above determinations, the Board has been 
unable to find such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision as to any issue.  38 U.S.C.A. 
§ 5107(b). 


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



